Citation Nr: 0106738	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a left ankle 
disability as secondary to a service-connected right knee 
disability.

3.  Entitlement to an increased evaluation for status post 
right knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's son.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The RO determined that the veteran had not submitted 
sufficient new and material evidence with which to reopen his 
claim of entitlement to service connection for 
a left knee disability on a direct basis.  The RO also denied 
entitlement to service connection for left knee and left 
ankle disabilities as secondary to his service-connected 
right knee disability.  Additionally, the RO continued a 30 
percent evaluation for the service-connected right knee 
disability.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

The Board notes that January 1999 RO decision also granted 
the veteran's claims of entitlement to service connection for 
residuals of a left shoulder injury and for diabetes 
mellitus, each secondary to the service-connected right knee 
disability.  Accordingly, those issues are no longer before 
the Board.

The veteran and his son provided oral testimony before a 
Hearing Officer at the RO in January 2000, a transcript of 
which ha been associated with the evidence of record.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disability when it issued an unappealed rating 
decision in February 1994.  

2.  Evidence submitted since the February 1994 RO decision is 
cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is no competent medical evidence linking the post 
service reported left ankle disability to the veteran's 
service-connected right knee disability.

4.  The right knee disability status post total right knee 
replacement is productive of not more than intermediate 
degrees of residual weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1994 rating action 
wherein the RO denied the claim of entitlement to service 
connection for a left knee disability is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 3.156, 3.310(a), 22.1103 (2000).

2.  A left ankle disability is not proximately due to, the 
result of, or aggravated by a service connected right knee 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.310(a) (2000).

3.  The criteria for a disability evaluation in excess of 30 
percent for status post right knee replacement have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000); (to be codified as amend at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran is ultimately seeking entitlement to service 
connection for a left knee disability. and for a left ankle 
disability as secondary to his service-connected right knee 
disability.  In essence, he contends that he has a current 
left knee disability which either had its inception during 
his period of active service or is secondary to his service-
connected right knee disability which he also asserts 
resulted in a left ankle disability.  Additionally, he is 
seeking a rating evaluation greater than 30 percent for his 
service-connected right knee disability.  He asserts that his 
status post right knee replacement disability is more 
disabling than reflected by the current rating evaluation.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of each 
claim; and then proceed to analyze each issue and render a 
decision.






Criteria
Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is compensable 
under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, - 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.


New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).





A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2000).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).   

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  At this stage of its 
analysis, the Board does not evaluate such evidence in the 
context of the record as a whole.  Compare Madden, 125 F. 3d 
at 1481 [in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].    See 
also Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993) [the 
Justus presumption of credibility does not extend beyond the 
predicate determination of whether the case should be 
reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).




The Board further observes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which has been discussed above, appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).


Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  



The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2000).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1999), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:




(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) whether the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of joints affected, "to be combined, 
not added", and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks, supra.

The veteran's service-connected right knee disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 5055 which provides the rating criteria for 
the prosthetic replacement of a knee joint.  Under this Code 
provision, for one year following implantation, the knee 
joint warrants an evaluation of 100 percent.  

Thereafter, where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is warranted.  Where there is 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is rated by analogy to Diagnostic 
Codes 5256, 5261 or 5262, with a minimum evaluation of 30 
percent to be assigned.

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted.  Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).

Pursuant to Diagnostic Code 5261, the maximum 50 percent 
evaluation is warranted when extension of the leg is limited 
to 45 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees, a 30 percent evaluation 
is warranted when extension is limited to 20 degrees, a 20 
percent evaluation is warranted when extension is limited to 
15 degrees, and a 10 percent evaluation is warranted when 
extension is limited to 10 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.   Malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995)..

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2000).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


I.  Whether new and material evidence has 
been received to reopen a claim for 
service connection for a left knee 
disability, including as secondary to a 
service-connected right knee disability.


Factual background

The evidence which was of record prior to the February 1994 
rating decision wherein the RO denied entitlement to service 
connection for a left knee disability is reported in 
pertinent part below.

The veteran first sought entitlement to service connection 
for a left knee disability described as degenerative 
arthritis of the left knee in July 1993.  His service medical 
records from his periods of active service were then of 
record.  A review of the service medical records shows they 
were negative for any reports of treatment for symptoms 
associated with a left knee disability during the veteran's 
period of active service.

The evidence also included a VA examination report dated in 
December 1993.  The veteran reported that in guarding his 
right knee, he twisted his left knee and that he was having 
more pain in the left than in the right.  Physical 
examination revealed that the left knee was within normal 
limits.  Range of motion of the left knee was from zero to 
105 degrees of flexion and full extension.  The diagnosis was 
early degenerative joint disease of the left knee.

In February 1994, the RO denied the veteran's claim of 
entitlement to service connection for degenerative arthritis 
of the left knee.   Based on the evidence of record, the RO 
determined that there was no evidence of a left knee 
disability in service, and that there was no evidence of 
arthritis of the left knee shown with in the first year 
following discharge.  

Subsequent to the RO's February 1994 decision, in January 
1998, the veteran requested that his claim for entitlement to 
service connection for a left knee disability be reopened.  
In support of his claim, he submitted copies of VA outpatient 
treatment records dated from April 1993 to September 1997.  A 
VA Request For Prosthetic Services form dated in February 
1996 shows that the veteran had requested a left knee brace 
for left knee arthritis. 

In August 1998, the veteran underwent a VA examination 
wherein he indicated that he had had multiple evaluations of 
the left knee at the VA medical center in Albuquerque.  
Physical examination of the left knee revealed good joint 
spaces, no effusion or heat, minimal laxity to the medial and 
lateral ligaments and medial anterior laxity, but not 
positive Lachmann.  There was no McMurray on either side.  
Range of motion of the left knee was from zero to 130 
degrees.  The impression was degenerative joint disease of 
the left knee.

A private outpatient treatment record from the Sage Memorial 
Hospital dated in November 1998 shows that the veteran was 
given an assessment of osteoarthritis of the left knee.  The 
examiner commented that he conveyed to the veteran that it 
was difficult to prove that his left leg problems were 
service related, and that they were more likely 
osteoarthritis, idiopathic, and secondary to an ankle 
fracture.

The veteran underwent a VA examination in May 1999.  
Examination of the left knee showed normal joint spaces but 
some bony deformity consistent with degenerative joint 
disease.  There was no effusion, hyperemia or heat.  There 
was minimal to moderate amount of laxity to the medial and 
lateral ligaments and the anterior cruciate ligament.  There 
was positive Lachmann sign present on the left side, but no 
McMurray sign.  The impression, in pertinent part, was mild 
to moderate medial and lateral ligamentous laxity, positive 
Lachmann sign for anterior cruciate ligament instability.

The veteran underwent a VA examination in January 2000.  He 
indicated that his symptoms had their onset about 1990 or 
1991.  He reported no injuries or surgeries, and that it hurt 
daily accompanied by occasional swelling.  


Physical examination revealed no scars on the left knee.  
There was slight tenderness anteriorly.  McMurray test showed 
external torsion was negative, and internal torsion elicited 
complaints of some discomfort of the lower lateral left leg.  
There was question of trace effusion and 1+ crepitation.  
There was no leg length discrepancy, but there was a slight 
close limp on the left.  Range of motion was zero degrees of 
extension and 135 degrees of flexion.  

The examiner noted that in light of the history as provided 
by the veteran, he did not find any likely relationship 
between the left knee condition and the service connected 
right knee condition.

In January 2000, the veteran and his son testified at a 
hearing over which a hearing officer of the RO presided.  The 
veteran testified that he did not have a left knee problem 
during service, but that his current left knee disability was 
the result of his service-connected right knee disability.  
The veteran asserted that since he had a right knee 
disability, he depended on his left knee for everything he 
did, thus resulting in a left knee disability secondary to 
the right knee disability.  He and his son also asserted that 
he would occasionally fall as a result of his right knee 
disability and hurt his left knee.

Duty to Assist

The Board initially notes that, as to all issues on appeal, 
the duty to assist has been satisfied.  The RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his clams is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A).

In reaching the determinations in this appeal, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issued to the veteran.

As noted earlier, Congress recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without it first being considered by the RO.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  This 
has included the testimony he proffered before a hearing 
officer at the RO.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of the claims on appeal 
under the new law would only serve to further delay 
resolution of the veteran's claims.  Bernard v. Brown, 4 Vet. 
App. 384, 392094 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Analysis

In February 1994, the RO denied the veteran's claim of 
entitlement to service connection for a left knee disability.  
That unappealed decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In order to reopen the claim, new and 
material evidence must have been submitted.  38 U.S.C.A. § 
5018; 38 C.F.R. § 3.156.

The RO denied the claim as there was no evidence of a left 
knee disability in service and no evidence of arthritis of 
the left knee shown with in the first year following 
discharge.  At the time of the RO's February 1994 decision, 
the medical evidence of record included the veteran's service 
medical records, which were negative for a left knee disease 
or injury; and a post-service VA examination report which 
showed the early stages of degenerative arthritis of the left 
knee.

Since filing to reopen his claim, the veteran has submitted 
VA outpatient treatment records which showed various post-
service assessments of degenerative joint disease of the left 
knee.  The additional evidence does not contain any evidence 
of inservice occurrence of a left knee disability nor does it 
show that arthritis of the knee had become manifested within 
the presumptive one year period after service.

Additionally, the new evidence also includes the veteran's 
testimony presented before the a hearing officer of the RO.  
In his testimony, the veteran set forth that he had his left 
knee disability was not manifested during his period of 
active service, but was in effect secondary to his service-
connected right knee disability.

The veteran has a left knee disability which is manifested by 
degenerative joint disease and a service-connected right knee 
disability.  However, there has been presented no medical 
opinion which links the veteran's current left knee 
disability to his service-connected right knee disability.  

Rather, the examiner in the November 1998 Sage Memorial 
Hospital commented that it was difficult to prove that his 
left leg problems were service related, and that they were 
more likely osteoarthritis, idiopathic, and secondary to an 
ankle fracture.  
Additionally, the examiner in the January 2000 VA examination 
specifically remarked that in light of the history as 
provided by the veteran, he did not find any likely 
relationship between the left knee condition and the service-
connected right knee condition.  

There is no medical opinion suggesting that the veteran's 
left knee disability has been worsened or aggravated by 
reason of his service-connected right knee disability.  For 
that reason, the veteran's claim fails.  During his January 
2000 testimony, the veteran testified that he did not have a 
left knee problem during service, but that his current left 
knee disability was the result of his service-connected right 
knee disability.  He asserted that since he had a right knee 
disability, he depended on his left knee for everything he 
did, thus resulting in a left knee disability secondary to 
the right knee disability.  

It was also stated that he would occasionally fall as a 
result of his right knee disability and hurt his left knee.  
However, the veteran did not provide specific medical 
evidence to support his assertions.  He is certainly 
competent to comment on the symptoms which he is 
experiencing.  However, as indicated herein above, his own 
statements cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu, 2 Vet. App. at 494; 
Grottveit, 5 Vet. App. at 93.  Such evidence is lacking.

The Board finds that the veteran has not submitted any 
evidence since the February 1994 decision which establishes 
that his current left knee disability is related to service 
or to his service-connected right knee disability.  There is 
no new medical opinion evidence by a competent medical 
professional which indicates or even suggests that the 
current left knee disability is the result of service, was 
present during service or during the one year presumptive 
period after service, or related to the service-connected 
right knee disability. 

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence, or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  
By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence 
sufficient to reopen his claim, in particular competent 
medical evidence linking his current left knee disability to 
his period of active service.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


II.  Entitlement to service connection 
for a left ankle disorder as secondary to 
a service-connected right knee 
disability.

Analysis

The veteran's claim for service connection for a left ankle 
disorder is on a secondary basis; more specifically, as 
secondary to his service-connected right knee disability.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  See Harder, 5 
Vet. App. at 187.  

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is compensable under 38 C.F.R. § 3.310(a).  See Allen, 7 Vet. 
App. at 448.

In this case, the veteran has a left ankle disability which 
is manifested by degenerative joint disease, and a service-
connected right knee disability.  However, there has been 
presented no medical opinion which links the veteran's 
current left ankle disability to his service-connected right 
knee disability.  Rather, the examiner in the January 2000 VA 
examination specifically remarked that in light of the 
history as provided by the evidence of record, it was much 
less likely that there was any relationship between the left 
ankle and the service-connected right knee.

There is no medical opinion suggesting that the veteran's 
left ankle disability has been worsened or aggravated by 
reason of his service-connected right knee disability.  For 
that reason, the veteran's claim fails.

During his January 2000 testimony, the veteran testified that 
he had not been told by a doctor that his left ankle 
disability was related to his right knee disability, but that 
he knew it to be so.  It was also stated that he would 
occasionally fall as a result of his right knee disability, 
and thereby hurt his left ankle.  However, the veteran did 
not provide specific medical evidence to support his 
assertions.  He is certainly competent to comment on the 
symptoms which he is experiencing.  However, as indicated 
herein above, his own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu, 
2 Vet. App. at 494; Grottveit, 5 Vet. App. at 93.  Such 
evidence is lacking.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a left ankle disorder as secondary to his 
service-conned right knee disability.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

In short, the veteran has not shown that he has a left ankle 
disability which is related to his service-connected right 
knee disability.  Although the Board has absolutely no reason 
to doubt the veteran's sincerity, as indicated above he has 
not presented the required medical nexus evidence.  
Accordingly, the benefit sought on appeal is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable were, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left ankle disorder 
as secondary to the service-connected right knee disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III. Increased evaluation for service-connected right knee 
disability.

Factual Background

A review of the service medical records discloses that during 
service the veteran was treated for right knee pain.  On one 
of those occasions in July 1965, he was found to have 
internal derangement and underwent arthrotomy with medial 
meniscectomy.  In 1966 he was treated for right knee 
effusion.  

Post service medical records dated in January 1988 referenced 
a radiographic study showing degenerative joint disease in 
the right knee.  

A December 1993 VA special orthopedic examination of the 
veteran concluded in pertinent findings of post-surgical 
medial meniscectomy of the right knee in 1964 or 1965, and 
degenerative joint disease and derangement of the right knee.

In February 1994 the RO granted entitlement to service 
connection for degenerative joint disease of the right knee, 
status post medial meniscectomy, with assignment of a 20 
percent evaluation, under diagnostic codes 5010-5257.

The veteran was hospitalized by VA in January 1996 at which 
time he underwent a total right knee replacement.

In April 1997 the RO recharacterized the service-connected 
disability as right total knee replacement, assigned a 100 
percent evaluation, and reduced the evaluation to 30 percent 
under diagnostic code 5055.

In January 1998, the veteran submitted a request that the 
disability evaluation for his service-connected right knee 
disability be increased.

VA outpatient treatment records dated from April 1993 to 
September 1997 show that the veteran was treated for symptoms 
associated with the replacement of his right knee joint.  He 
reported pain in his right knee, especially when cloudy, and 
that his knee problems have resulted in a number of falls.  

A VA examination report dated in August 1998 shows that the 
veteran reported
a history of right knee arthroplasty in January 1997.  He 
reported that pain in the knee was relieved, but that he did 
have some swelling and stiffness.  He indicated that he tried 
to return to work as an automobile mechanic, but that he was 
unable to bend, squat, crawl, or stand.  Physical examination 
of the right knee revealed that there was a well-healed 
surgical scar over the anterior knee and a well-healed 
smaller surgical scar over the right medial knee.  The right 
knee was not hot, painful or tender, and there was no 
effusion.  Range of motion of the right knee was from five 
degrees to 90 degrees.  He could not flex more than 90 
degrees.   There was no McMurray sign and there was an area 
of hypesthesia on the right medial knee.  The impression was 
status post right total knee arthroplasty with relief of 
pain.

A private outpatient treatment record from the Sage Memorial 
Hospital dated in November 1998 shows that the veteran 
asserted that his right knee disability resulted in falls and 
consequently disabilities to his left knee and ankle 
disability.  The assessment was osteoarthritis of the left 
knee and ankle.  



A VA examination report dated in May 1999, revealed that the 
veteran had reported pain in the right knee secondary to 
right total knee arthroplasty.  Physical examination of the 
right knee revealed that there was a well-healed surgical 
scar over the anterior knee and a well-healed smaller 
surgical scar over the right medial knee.  The right knee was 
not hot, painful or tender, and there was no effusion.  

Range of motion of the right knee was from zero degrees to 90 
degrees.  There was a small area of hypesthesia on the right 
medial knee.  The impression was status post right total knee 
arthroplasty with relief of pain.

A VA examination report dated in January 2000 revealed that 
the veteran reported a history of right knee arthroplasty, 
but that he used no brace and no ambulatory aids.  Physical 
examination of the right knee showed a healed PKA scar plus 
additional medial scar on the right knee.  There was slight 
tenderness anteriorly, medially about the right knee.  
McMurray test internal external torsion was negative.  There 
was no effusion or crepitation, and no leg length 
discrepancy.  Range of motion was extension limited to zero 
degrees and flexion limited to 105 degrees.  Sensory 
examination to pinwheel in the lower extremities showed 
dullness only in the right foot but no sharpness.

In January 2000 the veteran and his son testified at a 
hearing over which a hearing officer of the RO presided.  The 
veteran testified that he used Canadian crutches when he 
walked distances on a daily basis.  

The veteran and his son asserted that the veteran did not 
have lateral movement in his right knee which resulted in 
frequent falls in confined area where he is unable to gain 
his balance.  The veteran indicated that he experienced knee 
pain intermittently, especially in the evenings after walking 
certain distances.  He indicated that most of the pain is in 
an area below the knee around his calf.  He stated that he 
takes pain medication for the chronic nature of his 
disability.




Analysis

To summarize, the veteran maintains that the 30 percent 
rating evaluation does not accurately reflect the degree of 
disability that he experiences because of his right knee 
disability.

He maintains that he has chronic right knee pain and 
occasional instability which results in falls.  In this 
regard, the lay statements that he and his son presented are 
considered to be competent evidence when describing symptoms 
of his right knee disability and circumstances surrounding 
falls that result therefrom.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  See Espiritu, 2 Vet. App. at 492.

The Board notes that the veteran's complaints, to include 
chronic right knee pain, have been objectively indicated in 
his August 1998, May 1999 and January 2000 VA examinations.  
Such symptoms, the complaints of which the Board finds 
credible, must be considered in the assignment of the 
appropriate evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 202, 206-7.

In the instant case, the veteran has undergone surgeries for 
his right knee, including his total right knee replacement in 
1996.  The evidence of record shows that the VA examinations 
in May 1999 and January 2000 showed that there was little or 
no tenderness, no effusion or crepitus, and that the veteran 
was able to fully extend the knee, and flex it to 105 
degrees.  

The diagnosis was status post right total knee arthroplasty 
with relief of pain.  In addition, there was no evidence of 
significant instability noted on evaluation, although the 
veteran testified that he had no lateral movement.


The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5055.  In this regard, severe disablement of 
the right knee for the next higher evaluation of 60 percent 
has not been shown by the current evidence of record.  
Accordingly, entitlement to an increased rating evaluation 
pursuant to Diagnostic Code 5055 would not be warranted.

Additionally, the Board observes that the veteran has been 
said to have full extension in the right knee.  Therefore, 
limitation of extension of the right knee is not to a degree 
so as to warrant a 40 percent evaluation under Diagnostic 
Code 5261.  Moreover, the evidence of record is not 
clinically characteristic of ankylosis of the right knee in 
flexion between 10 and 20 degrees (Diagnostic Code 5256), or 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace (Diagnostic Code 5262).  Therefore, the 
Board finds that the disability evaluation for the veteran's 
right knee disability is most appropriately evaluated as 30 
percent disabling under Diagnostic Code 5055.  

The Board recognizes that the Court, in DeLuca, 8 Vet. 
App. at 202, held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, it has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As the veteran is not in receipt of the maximum schedular 
evaluation under applicable Diagnostic Codes, the factors of 
DeLuca are for application.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The evidence has demonstrated that there was little or no 
tenderness, no effusion or crepitus, and that the veteran was 
able to fully extend the knee, and flex it to 105 degrees.  

The veteran was said to be able to walk distances, 
occasionally with the help of Canadian crutches, and that he 
would have a tendency to fall in confined areas when he'd 
lose his balance due to limitation of lateral movement.  
However, the Board is of the opinion that such symptoms have 
been contemplated in the assignment of the appropriate rating 
evaluation, and that physical examinations have not shown 
symptoms that were significant for findings of functional 
impairment for which a higher rating evaluation would be 
warranted.  See, DeLuca, supra.  The veteran has had a total 
right knee replacement; arthritis is not a factor in the 
evaluation of his right knee disability.  38 C.F.R. § 4.59.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805; Esteban v. Brown, 
6 Vet. App. 259 (1994).  In the veteran's case at hand, his 
residual scars from previous surgery have been reported as 
well healed with no evidence of any disablement.  As such, a 
separate compensable disability evaluation for the veteran's 
residual scarring is not warranted.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.




In the veteran's case at hand, the RO has provided and 
obviously considered the criteria for assignment of an 
extraschedular evaluation in light of the veteran's claim for 
an increased evaluation for his right knee disability.  
However, the RO did not assign an increased evaluation of 
this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The service-connected disability of the right knee has not 
been reported to markedly interfere with employment, nor has 
it required frequent inpatient care.  The current 30 percent 
evaluation adequately compensates the veteran for the current 
nature and extent of severity of his right knee disability.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for service-
connected right knee disability, status post right knee 
replacement.


ORDER

The veteran, noting having submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a left knee disability, the appeal is denied.

Entitlement to service connection for a left ankle disability 
as secondary to a service-connected right knee disability is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
status post right knee replacement is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

